DETAILED ACTION
	This action is in response to an amendment to application 16/801610, filed on 3/31/2022. Claims 1-12, 16-18, and 21-25 are pending. Claims 13-15 and 19-20 are cancelled; claims 21-25 are new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-12, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0019388, hereinafter “Jaeger,” and U.S. Pat. No. 10,146,792, hereinafter “Dobrek.”
	Regarding claim 1, Jaeger discloses “A method, comprising: 
determining, by a computing device, transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
ranking, by the computing device, the transactions using predefined rules; selecting, by the computing device, a candidate transaction from the ranked list based at least in part on the ranking of the transactions; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; para. 84; “A partitioning of the monolithic legacy application is desired to divide the application into a set of minimally interdependent transactions . . . Each of the minimally interdependent transactions may be able to run in an independent instance of the legacy emulator.”; para. 131)
determining, by the computing device, lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions, T1, T2, . . . Tx.”)
mapping, by the computing device, respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
Jaeger does not disclose the further limitation “and defining, by the computing device, a target state design that comprises a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using a target state design based on Command Query Response Segregation (CQRS) to formalize interactions among various services (command-side and query-side) with a view toward securely and reliably completing transactions. 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS target state design  of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.
Regarding claim 2, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, wherein the determining the lines of application code comprises: determining a primary token; and determining at least one secondary token based on the primary token.” (see, e.g., Jaeger, para. 128-134).
Regarding claim 3, the combination of Jaeger and Dobrek renders obvious “The method of claim 2, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 4, the combination of Jaeger and Dobrek renders obvious “The method of claim 3, wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 5, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, wherein: the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation.” (see, e.g., Jaeger, para. 81; 128-134).
Regarding claim 6, the combination of Jaeger and Dobrek renders obvious “The method of claim 5, further comprising providing an interface by which a user provides input to configure the predefined rules in accordance with configurable criteria, wherein the ranking the transactions is based on the predefined rules according to the configurable criteria.” (see, e.g., Jaeger, para. 115, 147).
Regarding claim 7, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, wherein: the determining the transactions comprises performing dynamic analysis of a runtime of the monolithic application; and the determining the lines of application code comprises performing a static analysis of the application code, a static analysis of logs, and a static analysis of documents associated with the monolithic application.” (see, e.g., Jaeger, para. 90, 93-94, 148).
Regarding claim 10, Jaeger discloses “A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
determine transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
rank the transactions using predefined rules; select a candidate transaction from the ranked list based at least in part on the ranking of the transactions; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; para. 84; “A partitioning of the monolithic legacy application is desired to divide the application into a set of minimally interdependent transactions . . . Each of the minimally interdependent transactions may be able to run in an independent instance of the legacy emulator.”; para. 131)
determine lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions , T1 , T2 , . . . Tx.”)
map respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
Jaeger does not disclose the further limitation “and define a target state design including a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side) with a view toward securely and reliably completing transactions. 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS functionality of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.
Regarding claim 11, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 10, wherein: the determining the transactions comprises performing dynamic analysis of a runtime of the monolithic application; and the determining the lines of application code comprises: determining a primary token; determining at least one secondary token based on the primary token; and performing a static analysis of the application code, a static analysis of logs, and a static analysis of documents associated with the monolithic application.” (see, e.g., Jaeger, para. 90, 93-94, 134-140, 148).
Regarding claim 12, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 11, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code (see, e.g., Jaeger, para. 134-140, 145, 148)
wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation, (see, e.g., Jaeger, para. 134-140, 145, 148) wherein:
the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation; (see, e.g., Jaeger, para. 81; 128-134)
wherein the program instructions are further executable to provide an interface by which a user provides input to configure the predefined rules.” (see, e.g., Jaeger, para. 115, 147).
Regarding claim 16, Jaeger discloses “A system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, wherein the program instructions executable by the processor via the computer readable memory to: 
determine transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
rank the transactions using predefined rules; select a candidate transaction from the ranked list based at least in part of the ranking of the transactions; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; para. 84; “A partitioning of the monolithic legacy application is desired to divide the application into a set of minimally interdependent transactions . . . Each of the minimally interdependent transactions may be able to run in an independent instance of the legacy emulator.”; para. 131)
determine lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions , T1 , T2 , . . . Tx.”)
map respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
wherein the determining the lines of application code comprises: determining a primary token; and determining at least one secondary token based on the primary token.” (see, e.g., Jaeger, para. 128-134).
Jaeger does not disclose the further limitation “and define a target state design including a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side) with a view toward securely and reliably completing transactions. 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS functionality of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.	
Regarding claim 17, the combination of Jaeger and Dobrek renders obvious “The system of claim 16, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code.” (see, e.g., Jaeger, para. 90, 93-94, 134-140, 148).
Regarding claim 18, the combination of Jaeger and Dobrek renders obvious “The system of claim 17, wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation, (see, e.g., Jaeger, para. 134-140, 145, 148). (see, e.g., Jaeger, para. 81; 128-134). (see, e.g., Jaeger, para. 115, 147) wherein:
the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation; (see, e.g., Jaeger, para. 81; 128-134)
wherein the program instructions are further executable to provide an interface by which a user provides input to configure the predefined rules.” (see, e.g., Jaeger, para. 115, 147).
Regarding claim 21, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, wherein the target state design is based on CQRS (Command Query Responsibility Segregation).” (See, e.g., Dobrek,  fig. 3 & associated text; depicting and describing a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side).
Regarding claim 22, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, further comprising implementing the target state design, wherein implementing the target state design comprises: creating source code of the first microservice and the second microservice; and deploying the first microservice and the second microservice.” (See, e.g., Jaeger, para, 88-89, 102-104).
Regarding claim 23, the combination of Jaeger and Dobrek renders obvious “The method of claim 22, further comprising: modifying the application code of the monolithic application to omit the identified lines of code; and redeploying the modified monolithic application concurrently with the deploying the first microservice and the second microservice.” (See, e.g., Jaeger, para, 37, 62, 88-89, 100-104, 136-37).

Allowable Subject Matter
Claims 7-8 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Claims 7-8 are allowable as amended and the rejections of those claims are withdrawn. Claims 13-15 and 19-20 are cancelled and the rejections of those claims are withdrawn. Claims 21-23 are new and the rejections of those claims are new. Claims 1, 5-10, 12, 16, and 18 are amended and the rejections of those claims have been updated accordingly.  
	Applicants traverse the standing rejections by asserting that Jaeger “does not teach or suggest selecting a candidate transaction from a ranked list based at least in part on a ranking of the transactions, in any context.” (Remarks filed 3/31/2022, pg. 10). Examiner respectfully disagrees. Jaeger discloses resolving dependencies among transactions at, inter alia, para. 83-84 and 113. A hierarchy of transactions, defined by dependency and interdependency, is an equivalent of a ‘ranking’ of said transactions as claimed.1 Jaeger discloses “dependency trees” used “in corresponding transactions and sets of transactions.” (para. 131). These “dependency trees” are used to produce “sub-databases and sub-database clusters, typically in the form of vectors or tables, that can be separated from each other.” Jaeger therefore discloses analyzing interrelated and interdependent transactions and their associated microservices with a view toward identifying an optimal target microservice architecture capable of maintaining the hierarchy of the interrelated and interdependent transactions from the monolithic legacy application. Applicants arguments in traversal of the standing rejections are not persuasive and the traversed rejections are maintained. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191                                                                                                                                                                                                   





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.google.com/search?q=define+ranking; https://www.merriam-webster.com/dictionary/ranked